Exhibit 10.2
EXECUTION COPY
SECURITY AGREEMENT
SECURITY AGREEMENT (this “Agreement”), dated as of January 15, 2009, by and
among (a) each of the Persons listed on Schedule I hereto (each such Person,
individually, a “Borrower” and, collectively, the “Borrowers”), (b) each of the
Persons listed on Schedule II hereto (each such Person, individually, a
“Guarantor” and, collectively, the “Guarantors”) (the Borrowers and the
Guarantors are hereinafter referred to, individually, as a “Grantor” and,
collectively with any other Person now or hereafter party hereto, as the
“Grantors”), and (c) WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited
liability company, as collateral agent (in such capacity, the “Collateral
Agent”) for its own benefit and the benefit of the other Credit Parties (as
defined in the Credit Agreement referred to below), in consideration of the
mutual covenants contained herein and benefits to be derived herefrom.
WITNESSETH:
WHEREAS, reference is made to that certain Credit Agreement, dated as of
January 15, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) the Grantors,
(ii) the Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), and (iii) Wells Fargo Retail Finance, LLC, as
Administrative Agent, Collateral Agent and Swing Line Lender, pursuant to which
the Lenders have agreed to make Loans to the Borrowers upon the terms and
subject to the conditions specified in the Credit Agreement;
WHEREAS, reference is also made to that certain Guaranty, dated as of
January 15, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Guaranty”), executed by the Guarantors in favor of the
Administrative Agent, the Collateral Agent and the other Credit Parties,
pursuant to which each Guarantor guarantees the payment and performance of the
Guaranteed Obligations (as defined in the Guaranty); and
WHEREAS, the obligations of the Lenders to make Loans are conditioned upon,
among other things, the execution and delivery by the Grantors of an agreement
in the form hereof to secure the Secured Obligations (as defined herein).

 





--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Grantors and the
Collateral Agent, on its own behalf and on behalf of the other Credit Parties
(and each of their respective successors or assigns), hereby agree as follows:
ARTICLE 1
Definitions
SECTION 1.01 Generally. All references herein to the UCC shall mean the Uniform
Commercial Code as in effect from time to time in the State of New York;
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of the Security
Interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.
SECTION 1.02 Definition of Certain Terms Used Herein. Unless the context
otherwise requires, all capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement. In addition, as used herein, the
following terms shall have the following meanings:
“Accessions” shall have the meaning given that term in the UCC.
“Account Debtor” shall have the meaning given that term in the UCC.
“Blue Sky Laws” shall have the meaning assigned to such term in Section 6.01(c)
of this Agreement.
“Borrower” and “Borrowers” shall have the meaning assigned to such terms in the
preamble of this Agreement.
“Chattel Paper” shall have the meaning given that term in the UCC.
“Collateral” shall mean all personal property of each Grantor, including,
without limitation, all: (a) Accounts, (b) Chattel Paper, (c) Commercial Tort
Claims (including, but not limited to, those Commercial Tort Claims listed on
Schedule 3.07 hereto), (d) Deposit Accounts, (e) Documents, (f) Equipment,
(g) Fixtures, (h) General Intangibles (including Payment Intangibles),
(i) Goods, (j) Instruments, (k) Inventory, (l) Investment Property, (m)
Letter-of-Credit Rights, (n) Software, (o) Supporting Obligations, (p) money,
policies and certificates of insurance, deposits, cash, cash equivalents, or
other property, (q) all books, records, and information relating to any of the
foregoing ((a) through (p)) and/or to the operation of any Grantor’s business,
and all rights of access to such books, records, and information, and all
property in which such books, records, and information are stored, recorded and
maintained, (r) all insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates arise out of any of the foregoing ((a)
through (q)) or otherwise, (s) all Liens, guaranties, rights, remedies, and
privileges pertaining to any of the foregoing ((a) through (r)), including the
right of stoppage in transit, and (t) any of the foregoing, whether now owned or
now due, or in which any Grantor has an interest, or hereafter acquired,
arising, or to become due, or in which any Grantor obtains an interest, and all
products, Proceeds, substitutions, and Accessions of or to any of the foregoing;
provided, however, that the Collateral shall not include, and the Security
Interest shall not attach to, any Excluded Assets.

 

-2-



--------------------------------------------------------------------------------



 



“Collateral Agent” shall have the meaning assigned to such term in the preamble
of this Agreement.
“Collateral Agent’s Rights and Remedies” shall have the meaning assigned to such
term in Section 8.08(a).
“Commercial Tort Claim” shall have the meaning given that term in the UCC.
“Commodity Account” shall have the meaning given that term in the UCC.
“Commodity Intermediary” shall have the meaning given that term in the UCC.
“Control” shall have the meaning given that term in the UCC.
“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Deposit Account” shall have the meaning given that term in the UCC and shall
also include all demand, time, savings, passbook, or similar accounts maintained
with a bank or other financial institution.
“Documents” shall have the meaning given that term in the UCC.
“Electronic Chattel Paper” shall have the meaning given that term in the UCC.
“Equipment” shall mean “equipment”, as defined in the UCC, and shall also mean
all furniture, store fixtures, motor vehicles, rolling stock, machinery, office
equipment, plant equipment, tools, dies, molds, and other goods, property, and
assets which are used and/or were purchased for use in the operation or
furtherance of a Grantor’s business, and any and all Accessions or additions
thereto, and substitutions therefor.

 

-3-



--------------------------------------------------------------------------------



 



“Excluded Assets” shall mean (a) rights or property acquired under a lease,
contract, property rights agreement, permit or license, the grant of a security
interest in which shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) a breach or termination pursuant to the terms of, or a default
under, any such lease, contract, property rights agreement, permit or license or
a violation of Law (other than to the extent that any restriction on such
assignment would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable Law or principles of equity),
provided that the Proceeds therefrom shall not constitute “Excluded Assets” to
the extent that the assignment of such Proceeds is not prohibited, (b) any
insurance or condemnation proceeds covering any Real Estate leased by any
Grantor, or any fixtures attached or appurtenant thereto, to the extent that the
same are required by the terms of the applicable lease to be maintained for the
benefit of, and paid over to, the landlord of such Real Estate, (c) any Excluded
Equity Interests, (d) property that is subject to a purchase money lien or
capital lease that is permitted under the Credit Agreement, provided that the
agreement pursuant to which such Lien or capital lease is created requires the
consent of any Person other than a Grantor as a condition to the creation of any
other Lien on such property, to the extent that, and solely during the period in
which, such consent has not been obtained, (e) United States “intent to use”
Trademark applications to the extent that, and solely during the period in
which, a statement of use has not been filed, (f) payroll and withholding tax
accounts, and (g) Equity Interests of Parent that are placed into an equity
incentive plan of Parent, which is permitted under the Credit Agreement.
“Excluded Equity Interests” means (a) any Equity Interest or group of Equity
Interests issued by any CFC representing more than 65% of the total voting power
of all outstanding “stock entitled to vote” within the meaning of Treasury
Regulations sections 1.956-2(c)(2), (b) any Equity Interest issued by a
Subsidiary of a CFC, and (c) any Equity Interest issued by Industrial Center
Management Association, LLC, a New Jersey limited liability company.
“Financial Asset” shall have the meaning given that term in the UCC.
“Financing Statement” shall have the meaning given that term in the UCC.
“Fixtures” shall have the meaning given that term in the UCC.
“General Intangibles” shall have the meaning given that term in the UCC, and
shall also include, without limitation, all: Payment Intangibles; rights to
payment for credit extended; deposits; amounts due to any Grantor; credit
memoranda in favor of any Grantor; warranty claims; tax refunds and abatements;
insurance refunds and premium rebates; all means and vehicles of investment or
hedging, including, without limitation, options, warrants, and futures
contracts; records; customer lists; telephone numbers; goodwill; causes of
action; judgments; rights to collect payments under any settlement or other
agreement; literary rights; rights to performance; royalties; license and/or
franchise fees; rights of admission; licenses; franchises; license agreements,
including all rights of any Grantor to enforce same; permits, certificates of
convenience and necessity, and similar rights granted by any governmental
authority; developmental ideas and concepts; proprietary processes; blueprints,
drawings, designs, diagrams, plans, reports, and charts; catalogs; technical
data; tapes, disks, semi-conductors chips and printouts; IP Collateral (as
defined in the Intellectual Property Security Agreement); proposals; cost
estimates, and reproductions on paper, or otherwise, of any and all concepts or
ideas, and any matter related to, or connected with, the design, development,
manufacture, sale, marketing, leasing, or use of any or all property produced,
sold, or leased, by or credit extended or services performed, by any Grantor,
whether intended for an individual customer or the general business of any
Grantor, or used or useful in connection with research by any Grantor.

 

-4-



--------------------------------------------------------------------------------



 



“Goods” shall have the meaning given that term in the UCC.
“Grantor” and “Grantors” shall have the meaning assigned to such terms in the
preamble of this Agreement.
“Guarantor” and “Guarantors” shall have the meaning assigned to such terms in
the preamble of this Agreement.
“Guaranty” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.
“Indemnitee” shall have the meaning assigned to such term in Section 8.06(b) of
this Agreement.
“Instruments” shall have the meaning given that term in the UCC.
“Inventory” shall have the meaning given that term in the UCC, and shall also
include, without limitation, all: (a) Goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) Goods of said description in transit; (c) Goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
“Investment Property” shall have the meaning given that term in the UCC.
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A hereto.
“Lender” and “Lenders” shall have the meaning assigned to such terms in the
preliminary statement of this Agreement.
“Letter-of-Credit Right” shall have the meaning given that term in the UCC and
shall also mean any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded, or is at the time entitled to
demand, payment or performance.
“Letters of Credit” shall have the meaning given that term in the UCC.
“Payment Intangible” shall have the meaning given that term in the UCC and shall
also mean any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.
“Proceeds” shall have the meaning given that term in the UCC.
“Secured Obligations” shall mean, collectively, the Obligations (as defined in
the Credit Agreement) and the Guaranteed Obligations (as defined in the
Guaranty).

 

-5-



--------------------------------------------------------------------------------



 



“Securities Act” shall have the meaning assigned to such term in Section 6.01(c)
of this Agreement.
“Securities Account” shall have the meaning given that term in the UCC.
“Securities Intermediary” shall have the meaning given that term in the UCC.
“Security” shall have the meaning given that term in the UCC.
“Security Entitlement” shall have the meaning given that term in the UCC.
“Security Interest” shall have the meaning assigned to such term in Section 2.01
of this Agreement.
“Software” shall have the meaning given that term in the UCC.
“Supporting Obligation” shall have the meaning given that term in the UCC and
shall also refer to a Letter-of-Credit Right or secondary obligation that
supports the payment or performance of an Account, Chattel Paper, a Document, a
General Intangible, an Instrument, or Investment Property.
SECTION 1.03 Rules of Interpretation. The rules of interpretation specified in
Sections 1.02 through 1.05 of the Credit Agreement shall be applicable to this
Agreement.
ARTICLE 2
Security Interest
SECTION 2.01 Security Interest. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, each Grantor hereby grants
to the Collateral Agent, its successors and permitted assigns, for its own
benefit and the benefit of the other Credit Parties, a security interest in all
of such Grantor’s right, title and interest in, to and under the Collateral (the
“Security Interest”). Without limiting the foregoing, each Grantor hereby
designates the Collateral Agent as such Grantor’s true and lawful attorney,
exercisable by the Collateral Agent whether or not an Event of Default exists,
with full power of substitution, at the Collateral Agent’s option, to file one
or more Financing Statements, continuation statements, or to sign other
documents for the purpose of perfecting, confirming or continuing the Security
Interest granted by each Grantor, without the signature of any Grantor (each
Grantor hereby appointing the Collateral Agent as such Person’s attorney to sign
such Person’s name to any such instrument or document, whether or not an Event
of Default exists), and naming any Grantor or the Grantors, as debtors, and the
Collateral Agent, as secured party. Any such financing statement may indicate
the Collateral as “all assets of the Grantor”, “all personal property of the
debtor” or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC.

 

-6-



--------------------------------------------------------------------------------



 



SECTION 2.02 No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Credit
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.
ARTICLE 3
Representations and Warranties
Each Grantor represents and warrants to the Collateral Agent and the other
Credit Parties that:
SECTION 3.01 Title and Authority. Each Grantor has good and valid rights in, and
title to, the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person, other than
any consent or approval which has been obtained.
SECTION 3.02 Filings. Upon the filing of UCC Financing Statements or other
appropriate filings, recordings or registrations naming each Grantor as “debtor”
and the Collateral Agent as “secured party” and containing a description of the
Collateral in each governmental, municipal or other office as is necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for its own
benefit and the benefit of the other Credit Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, the Security Interest granted to the Collateral
Agent (for its own benefit and the benefit of the other Credit Parties)
hereunder shall constitute a legal, valid and perfected security interest in the
Collateral, and no further or subsequent filing, refiling, recording,
rerecording, registration or re-registration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements or analogous filings or as a result of any change in
a Grantor’s name or jurisdiction of incorporation or formation or under any
other circumstances under which, pursuant to the UCC or other applicable
recording or registration system, filings, registrations or recordings
previously made have become misleading or ineffective in whole or in part.
SECTION 3.03 Validity and Priority of Security Interest. The Security Interest
constitutes (a) a legal and valid security interest in all of the Collateral
securing the payment and performance of the Secured Obligations, and (b) subject
to the making of the filings described in Section 3.02 above, a perfected
security interest in all of the Collateral (to the extent perfection in the
Collateral can be accomplished by such filing) and (c) subject to the obtaining
of Control, a perfected security interest in all of the Collateral (to the
extent perfection in the Collateral can be accomplished by Control). The
Security Interest is and shall be prior to any other Lien on any of the
Collateral, subject only to Permitted Encumbrances having priority by operation
of applicable Law.

 

-7-



--------------------------------------------------------------------------------



 



SECTION 3.04 Absence of Other Liens. The Collateral is owned by the Grantors
free and clear of any Lien, except for (i) Permitted Encumbrances or (ii) Liens
for which termination statements or releases (or payoff letters providing for
the delivery or filing of termination statements or releases) have been
delivered to the Collateral Agent. Except, in each case, for Permitted
Encumbrances, no Grantor has (a) filed or consented to the filing of (i) any
Financing Statement or analogous document under the UCC or any other applicable
Law covering any Collateral, (ii) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, or
(b) entered into any agreement in which any Grantor grants Control over any
Collateral, which Financing Statement, control agreement or analogous document,
assignment, security agreement or similar instrument is still in effect.
SECTION 3.05 Bailees, Warehousemen, Etc. Except as set forth on Schedule 3.05
hereto and except for Inventory in transit to a location of such Grantor, no
Inventory of any Grantor is in the care or custody of any third party or stored
or entrusted with a bailee or other third party, and none shall hereafter be
placed under such care, custody, storage or entrustment unless a Collateral
Access Agreement is delivered to the Collateral Agent by such third party or
bailee.
SECTION 3.06 Consignments. As of the Closing Date, except as set forth on
Schedule 3.06 hereto, no Grantor has possession of any property on consignment.
After the Closing Date, no Grantor shall have possession of any property on
consignment without the prior written consent of the Collateral Agent (which
consent shall not be unreasonably withheld, but which shall be subject to such
conditions as the Collateral Agent may reasonably require).
SECTION 3.07 Commercial Tort Claims. As of the Closing Date, none of the
Collateral consists of a Commercial Tort Claim, except as set forth on
Schedule 3.07 hereto.
SECTION 3.08 Instruments and Chattel Paper. As of the Closing Date, no amounts
payable under or in connection with any of the Collateral are evidenced by any
Instrument or Chattel Paper, other than such Instruments and Chattel Paper
listed in Schedule 3.08 hereto. Each Instrument and each item of Chattel Paper
listed in Schedule 3.08 hereto has been properly endorsed, assigned and
delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank.
SECTION 3.09 Securities Accounts and Commodity Accounts. As of the Closing Date,
no Grantor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 3.09 hereto.

 

-8-



--------------------------------------------------------------------------------



 



SECTION 3.10 Electronic Chattel Paper and Transferable Records. As of the
Closing Date, no amount under or in connection with any of the Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act, as in effect in any relevant jurisdiction), other than such
Electronic Chattel Paper and transferable records listed in Schedule 3.10
hereto.
SECTION 3.11 Intellectual Property. This Agreement is effective to create a
valid and continuing Lien on and, upon filing of the Intellectual Property
Security Agreement with the United States Copyright Office or the United States
Patent and Trademark Office, as applicable, perfected Liens in favor of the
Collateral Agent on each Grantor’s Patents, Trademarks and Copyrights (as such
terms are defined in the Intellectual Property Security Agreement) and such
perfected Liens are enforceable as such as against any and all creditors of, and
purchasers from, any Grantor. Upon filing of the Intellectual Property Security
Agreement with the United States Copyright Office or the United States Patent
and Trademark Office, as applicable, and the filing of appropriate Financing
Statements, all action necessary or desirable to perfect the Collateral Agent’s
Lien on each Grantor’s Patents, Trademarks or Copyrights shall have been duly
taken.
ARTICLE 4
Covenants
SECTION 4.01 Change of Name; Location of Collateral; Records; Place of Business.
(a) Each Grantor will furnish to the Collateral Agent at least thirty (30) days
prior written notice (or such shorter period as may be agreed to in writing by
the Collateral Agent in its sole discretion) of any change in: (i) any Grantor’s
name or in any trade name used to identify it in the conduct of its business or
in the ownership of its properties; (ii) the location of any Grantor’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility, but excluding the establishment of any such
new Stores); (iii) any Grantor’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Grantor’s Federal Taxpayer
Identification Number or organizational identification number, if any, assigned
to it by its state of organization. Each Grantor agrees not to effect or permit
any change referred to in the preceding sentence unless all filings,
publications and registrations have been made under the UCC or other applicable
Law that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral (subject only to Permitted Encumbrances
having priority by operation of applicable Law) for its own benefit and the
benefit of the other Credit Parties.

 

-9-



--------------------------------------------------------------------------------



 



(b) Each Grantor agrees (i) to maintain, at its own cost and expense, records
with respect to the Collateral owned by it which are complete and accurate in
all material respects and which are consistent with its current practices, but
in any event to include accounting records which are complete in all material
respects indicating all payments and proceeds received with respect to any part
of the Collateral, and (ii) at such time or times as the Collateral Agent may
reasonably request, promptly to prepare and deliver to the Collateral Agent a
duly certified schedule or schedules in form and detail reasonably satisfactory
to the Collateral Agent showing the identity, amount and location of any and all
Collateral.
SECTION 4.02 Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions reasonably necessary to defend title to the
Collateral against all Persons (other than holders of Permitted Encumbrances
having priority by operation of applicable Law) and to defend the Security
Interest of the Collateral Agent in the Collateral and the priority thereof
against any Lien (other than Permitted Encumbrances having priority by operation
of applicable Law).
SECTION 4.03 Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, promptly deliver and cause to be duly filed all such
further documents, Financing Statements, agreements and instruments and take all
such further actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby or the validity or priority of such
Security Interest, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any Financing Statements or other
documents in connection herewith or therewith. Without limiting the foregoing,
each Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further documents, Financing Statements,
agreements and instruments and take all such further actions as the Collateral
Agent may from time to time reasonably request to perfect the Collateral Agent’s
Security Interest in all Accounts, Inventory, Deposit Accounts, Investment
Property, and the Proceeds therefrom (including causing the Collateral Agent to
have Control of any such Collateral to the extent required under the Credit
Agreement and to the extent perfection in such Collateral can be accomplished by
Control).
SECTION 4.04 Inspection and Verification. Each Grantor shall, and shall cause
each of its Subsidiaries to, permit representatives and independent contractors
of the Collateral Agent to visit its properties and inspect the Collateral and
all records related thereto (and to make extracts and copies from such records),
to discuss its affairs, finances and accounts with its directors, officers and
Registered Public Accounting Firm, and to conduct appraisals, commercial finance
examinations and other evaluations, all in accordance with, and subject to the
terms and conditions of, Section 6.10 of the Credit Agreement. The Collateral
Agent and such Persons as the Collateral Agent may reasonably designate shall
have the right to verify the validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to, the Collateral,
including, in the case of Accounts or Collateral in the possession of any third
Person, by contacting Account Debtors or the third Person possessing such
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right, subject to the confidentiality provisions of Section 10.07
of the Credit Agreement, to share any information it gains from such inspection
or verification with any Credit Party. The Grantors shall pay the fees and
expenses of the Collateral Agent or such other Persons with respect to such
inspections and verifications to the extent required by the terms of
Section 6.10 of the Credit Agreement.

 

-10-



--------------------------------------------------------------------------------



 



SECTION 4.05 Taxes; Encumbrances. At its option, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral (other than
Permitted Encumbrances), and may take any other action which the Collateral
Agent may reasonably deem necessary or desirable to repair, maintain or preserve
any of the Collateral to the extent any Grantor fails to do so as required by
the Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent on demand for any payment made or any
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that the Collateral Agent shall not have any
obligation to undertake any of the foregoing and shall have no liability on
account of any action so undertaken except where a court of competent
jurisdiction determines by final and nonappealable judgment that the Collateral
Agent’s actions constitute gross negligence or willful misconduct; provided
further that the making of any such payments or the taking of any such action by
the Collateral Agent shall not be deemed to constitute a waiver of any Default
or Event of Default arising from any Grantor’s failure to have made such
payments or taken such action. Nothing in this Section 4.05 shall be interpreted
as excusing any Grantor from the performance of any covenants or other promises
of any Grantor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in the other Loan Documents.
SECTION 4.06 Assignment of Security Interest. If at any time any Grantor shall
take a security interest in any property of an Account Debtor or any other
Person to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent. Such assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of, and transferees from, the
Account Debtor or other Person granting the security interest.
SECTION 4.07 Continuing Obligations of the Grantors. Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Credit Parties from and against any and all
liability for such performance.

 

-11-



--------------------------------------------------------------------------------



 



SECTION 4.08 Use and Disposition of Collateral. None of the Grantors shall make
or permit to be made a collateral assignment, pledge or hypothecation of the
Collateral or shall grant any other Lien in respect of the Collateral or shall
grant Control of any Collateral to any Person, in each case except for Permitted
Encumbrances. Except for Permitted Dispositions, none of the Grantors shall make
or permit to be made any transfer of the Collateral. Each Grantor shall remain
at all times in possession of the Collateral owned by it, except with respect to
the following: (a) Inventory placed under the care, custody, storage or
entrustment of a bailee or other third party, provided that, such bailee or
other third party shall have delivered to the Collateral Agent a Collateral
Access Agreement on terms reasonably satisfactory to the Collateral Agent;
(b) sales of Inventory in the ordinary course of business; (c) movement of
Inventory from one location of such Grantor to another location of such Grantor
and Inventory in transit to a location of such Grantor; (d) disposal of
Equipment which is obsolete, worn out, or damaged beyond repair, or no longer
used or useful; (e) Equipment which is out for repair; and (f) other Permitted
Dispositions.
SECTION 4.09 Limitation on Modification of Accounts. None of the Grantors will,
without the Collateral Agent’s prior written consent, grant any extension of the
time of payment of any of the Accounts, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, except, in each case, for extensions, releases, credits, discounts,
compromises or settlements granted or made in the ordinary course of business or
consistent with its current practices.
SECTION 4.10 Insurance.
(a) Each Grantor shall (i) maintain or shall cause to be maintained such
insurance as is required pursuant to Section 6.07 of the Credit Agreement;
(ii) maintain such other insurance as may be required by applicable Law; and
(ii) furnish to the Collateral Agent, upon written request, full information as
to the insurance carried.
(b) Each Grantor hereby irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact), for the purpose of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto, in each case during the existence of a Cash
Dominion Event. In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or in part relating thereto, the Collateral Agent may,
without waiving or releasing any obligation or liability of the Grantors
hereunder or any Default or Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems advisable. All sums
disbursed by the Collateral Agent in connection with this Section 4.10,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.

 

-12-



--------------------------------------------------------------------------------



 



SECTION 4.11 Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, such Grantor shall promptly notify the
Collateral Agent in writing of the details thereof, and such Grantor shall take
such actions as the Collateral Agent shall reasonably request in order to grant
to the Collateral Agent, for the ratable benefit of the Credit Parties, a
perfected security interest therein and in the Proceeds thereof.
SECTION 4.12 Legend. Upon the occurrence and during the continuance of an Event
of Default, and at the request of the Collateral Agent, each Grantor shall
legend, in form and manner reasonably satisfactory to the Collateral Agent, its
Accounts and its books, records and documents evidencing or pertaining thereto
with an appropriate reference to the fact that such Accounts have been assigned
to the Collateral Agent, for its own benefit and the benefit of the other Credit
Parties, and that the Collateral Agent has a security interest therein.
SECTION 4.13 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s Security Interest in the Collateral, each Grantor
covenants and agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Collateral:
(a) If any amount then payable under or in connection with any of the Collateral
shall become evidenced by any Instrument or Chattel Paper (other than checks
received in the ordinary course of business, which shall be dealt with in
accordance with the terms of the Credit Agreement, including Section 6.13
thereof), other than such Instruments and Chattel Paper listed in Schedule 3.08
hereto, the Grantor acquiring such Instrument or Chattel Paper shall promptly
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify.
(b) No Grantor shall hereafter establish and maintain any Securities Account or
Commodity Account with any Securities Intermediary or Commodity Intermediary
unless (i) such Securities Intermediary or Commodity Intermediary shall be
reasonably acceptable to the Collateral Agent, and (ii) such Securities
Intermediary or Commodity Intermediary, as the case may be, and such Grantor
shall have duly executed and delivered a control agreement with respect to such
Securities Account or Commodity Account, as the case may be. Each Grantor shall
accept any cash and Investment Property in trust for the benefit of the
Collateral Agent and within one (1) Business Day of actual receipt thereof,
deposit any and all cash and Investment Property received by it into a Deposit
Account or Securities Account subject to the Collateral Agent’s Control. The
provisions of this Section 4.13(b) shall not apply to any Financial Assets
credited to a Securities Account for which the Collateral Agent is the
Securities Intermediary. No Grantor shall grant Control over any Investment
Property to any Person other than the Collateral Agent.

 

-13-



--------------------------------------------------------------------------------



 



(c) As between the Collateral Agent and the Grantors, the Grantors shall bear
the investment risk with respect to the Investment Property and Pledged
Securities (as defined in the Pledge Agreement), and the risk of loss of, damage
to, or the destruction of, the Investment Property and Pledged Securities
(except where a court of competent jurisdiction determines by final and
nonappealable judgment that such loss, damage or destruction has resulted from
the gross negligence or willful misconduct of the Collateral Agent), whether in
the possession of, or maintained as a Security Entitlement or deposit by, or
subject to the Control of, the Collateral Agent, a Securities Intermediary, a
Commodity Intermediary, any Grantor or any other Person.
(d) If any amount payable under or in connection with any of the Collateral
shall become evidenced by any Electronic Chattel Paper or any transferable
record, other than such Electronic Chattel Paper and transferable records listed
in Schedule 3.10 hereto, the Grantor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Collateral Agent thereof and shall
take such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent Control of such Electronic Chattel Paper under Section 9-105 of
the UCC or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as in effect in such jurisdiction, of such
transferable record.
(e) If any Grantor is at any time a beneficiary under a Letter of Credit now or
hereafter issued, such Grantor shall promptly notify the Collateral Agent
thereof and such Grantor shall, at the request of the Collateral Agent, pursuant
to an agreement in form and substance reasonably satisfactory to the Collateral
Agent, either (i) arrange for the issuer and any confirmer of such Letter of
Credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the Letter of Credit and to cause the proceeds of any drawing
under such Letter of Credit to be paid directly to the Collateral Agent after
the occurrence and during the continuance of any Cash Dominion Event, or
(ii) arrange for the Collateral Agent to become the transferee beneficiary of
such Letter of Credit, with the Collateral Agent agreeing, in each case, that
the proceeds of any drawing under the Letter of Credit are to be paid directly
to the Collateral Agent after the occurrence and during the continuance of any
Cash Dominion Event and applied as provided in the Credit Agreement.
SECTION 4.14 Joinder of Additional Grantors. Upon the formation or acquisition
of any new direct or indirect Subsidiary (other than any CFC or a Subsidiary
that is held directly or indirectly by a CFC) by any Grantor, then such Grantor
shall, at such Grantor’s expense, cause such Subsidiary to execute and deliver
to the Collateral Agent a Joinder Agreement substantially in the form of
Exhibit A hereto and to comply with the requirements of Section 6.12 of the
Credit Agreement, within the time periods specified therein, and, upon such
execution and delivery, such Subsidiary shall constitute a “Grantor” for all
purposes hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of such Joinder Agreement shall not
require the consent of any Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

-14-



--------------------------------------------------------------------------------



 



ARTICLE 5
Collections; Power of Attorney
SECTION 5.01 Collections.
(a) Each Grantor shall at all times comply with the cash management provisions
of Section 6.13 of the Credit Agreement, including, without limitation, after
the occurrence and during the continuance of a Cash Dominion Event, causing the
ACH or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Secured Obligations) of all cash receipts and collections
into the Concentration Account or a Blocked Account, as provided for in the
Credit Agreement.
(b) Without the prior written consent of the Collateral Agent, no Grantor shall
modify or amend the instructions pursuant to any of the Credit Card
Notifications or the Blocked Account Agreements. So long as no Event of Default
has occurred and is continuing, each Grantor shall, and the Collateral Agent
hereby authorizes each Grantor to, enforce and collect all amounts owing on the
Inventory and Accounts; provided, however, that such authorization may, at the
direction of the Collateral Agent, be terminated upon the occurrence and during
the continuance of any Event of Default.
SECTION 5.02 Power of Attorney. Each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent and
attorney-in-fact, and in such capacity the Collateral Agent shall have the
right, with power of substitution for each Grantor and in each Grantor’s name or
otherwise, for the use and benefit of the Collateral Agent and the other Credit
Parties, (a) at any time, whether or not a Default or Event of Default has
occurred, to take actions required to be taken by the Grantors under
Section 2.01 of this Agreement, (b) upon the occurrence and during the
continuance of a Cash Dominion Event or as otherwise permitted under the Credit
Agreement, (i) to take actions required to be taken by the Grantors under
Section 5.01(a) of this Agreement; and (ii) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof, and
(c) upon the occurrence and during the continuance of an Event of Default or as
otherwise permitted under the Credit Agreement, (i) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (ii) to sign the name of any Grantor on any invoices, schedules
of Collateral, freight or express receipts, or bills of lading storage receipts,
warehouse receipts or other documents of title relating to any of the
Collateral; (iii) to sign the name of any Grantor on any notice to such
Grantor’s Account Debtors; (iv) to sign the name of any Grantor on any proof of
claim in bankruptcy against Account Debtors, and on notices of lien, claims of
mechanic’s liens, or assignments or releases of mechanic’s liens securing the
Accounts; (v) to sign change of address forms to change the address to which
each Grantor’s mail is to be sent to such address as the Collateral Agent shall
designate; (vi) to receive and open each Grantor’s mail, remove any Proceeds of
Collateral therefrom and turn over the balance of such mail either to the Lead
Borrower or to any trustee in bankruptcy or receiver of a Grantor, or other
legal representative of a Grantor whom the Collateral

 

-15-



--------------------------------------------------------------------------------



 



Agent reasonably determines to be the appropriate person to whom to so turn over
such mail; (vii) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (viii) to settle, compromise, compound,
adjust or defend any actions, suits or proceedings relating to all or any of the
Collateral; (ix) to take all such action as may be reasonably necessary to
obtain the payment of any letter of credit and/or banker’s acceptance of which
any Grantor is a beneficiary; (x) to repair, manufacture, assemble, complete,
package, deliver, alter or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any customer of any Grantor; (xi) to use,
license or transfer any or all General Intangibles of any Grantor, subject to
those restrictions to which such Grantor is subject under applicable Law and by
contract; (xii) to cause all Documents (including, without limitation, freight
or express receipts, or bills of lading storage receipts, warehouse receipts or
other documents of title) to name the Collateral Agent as consignee and to
obtain control over the Documents; and (xiii) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things reasonably necessary to
carry out the purposes of this Agreement, as fully and completely as though the
Collateral Agent was the absolute owner of the Collateral for all purposes;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent or any other Credit Party to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent or any other Credit Party, or to present or
file any claim or notice. It is understood and agreed that the appointment of
the Collateral Agent as the agent and attorney-in-fact of each Grantor for the
purposes set forth above is coupled with an interest and is irrevocable.
SECTION 5.03 No Obligation to Act. The Collateral Agent shall not be obligated
to do any of the acts or to exercise any of the powers authorized by
Section 5.02, but if the Collateral Agent elects to do any such act or to
exercise any of such powers, it shall not be accountable for more than it
actually receives as a result of such exercise of power, and shall not be
responsible to any Grantor for any act or omission to act, except where a court
of competent jurisdiction determines by final and nonappealable judgment that
the subject act or omission to act has resulted from the gross negligence or
willful misconduct of the Collateral Agent. The provisions of Section 5.02 shall
in no event relieve any Grantor of any of its obligations hereunder or under any
other Loan Document with respect to the Collateral or any part thereof or impose
any obligation on the Collateral Agent or any other Credit Party to proceed in
any particular manner with respect to the Collateral or any part thereof, or in
any way limit the exercise by the Collateral Agent or any other Credit Party of
any other or further right which it may have on the date of this Agreement or
hereafter, whether hereunder, under any other Loan Document, by applicable Law
or otherwise.

 

-16-



--------------------------------------------------------------------------------



 



ARTICLE 6
Remedies
SECTION 6.01 Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have in any jurisdiction in which enforcement hereof is sought, in addition to
all other rights and remedies, the rights and remedies of a secured party under
the UCC or other applicable Law. The rights and remedies of the Collateral Agent
shall include, without limitation, the right to take any or all of the following
actions at the same or different times:
(a) With respect to any Collateral consisting of Accounts, General Intangibles
(including Payment Intangibles), Letter-of-Credit Rights, Instruments, Chattel
Paper, Documents, and Investment Property, the Collateral Agent may collect the
Collateral with or without the taking of possession of any of the Collateral.
(b) With respect to any Collateral consisting of Accounts, the Collateral Agent
may: (i) demand, collect and receive any amounts relating thereto, as the
Collateral Agent may determine; (ii) commence and prosecute any actions in any
court for the purposes of collecting any such Accounts and enforcing any other
rights in respect thereof; (iii) defend, settle or compromise any action brought
and, in connection therewith, give such discharges or releases as the Collateral
Agent may reasonably deem appropriate; (iv) without limiting the Collateral
Agent’s rights set forth in Section 5.02 hereof, receive, open and dispose of
mail addressed to any Grantor and endorse checks, notes, drafts, acceptances,
money orders, bills of lading, warehouse receipts or other instruments or
documents evidencing payment, shipment or storage of the goods giving rise to
such Accounts or securing or relating to such Accounts, on behalf of and in the
name of such Grantor; and (v) sell, assign, transfer, make any agreement in
respect of, or otherwise deal with or exercise rights in respect of, any such
Accounts or the goods or services which have given rise thereto, as fully and
completely as though the Collateral Agent was the absolute owner thereof for all
purposes.

 

-17-



--------------------------------------------------------------------------------



 



(c) With respect to any Collateral consisting of Investment Property, the
Collateral Agent may: (i) exercise all rights of any Grantor with respect
thereto, including without limitation, the right to exercise all voting and
corporate rights at any meeting of the shareholders of the Issuer of any
Investment Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Collateral Agent was the absolute owner thereof,
including the right to exchange, at its discretion, any and all of any
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Issuer thereof, all without
liability except to account for property actually received as provided in
Section 5.03 hereof; (ii) transfer such Collateral at any time to itself, or to
its nominee, and receive the income thereon and hold the same as Collateral
hereunder or apply it to the Secured Obligations; and (iii) demand, sue for,
collect or make any compromise or settlement it deems desirable. The Grantors
recognize that (a) the Collateral Agent may be unable to effect a public sale of
all or a part of the Investment Property by reason of certain prohibitions
contained in the Securities Act of 1933, 15 U.S.C. §77 (as amended and in
effect, the “Securities Act”) or the Securities laws of various states (the
“Blue Sky Laws”), but may be compelled to resort to one or more private sales to
a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Investment Property for their own account, for investment
and not with a view to the distribution or resale thereof, (b) that private
sales so made may be at prices and upon other terms less favorable to the seller
than if the Investment Property were sold at public sales, (c) that neither the
Collateral Agent nor any other Credit Party has any obligation to delay sale of
any of the Investment Property for the period of time necessary to permit the
Investment Property to be registered for public sale under the Securities Act or
the Blue Sky Laws, and (d) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner. Notwithstanding anything herein to the contrary, no Grantor shall be
required to register, or cause the registration of, any Investment Property
under the Securities Act or any Blue Sky Laws.
(d) With respect to any Collateral consisting of Inventory, Goods, and
Equipment, the Collateral Agent may conduct one or more going out of business
sales, in the Collateral Agent’s own right or by one or more agents and
contractors. Such sale(s) may be conducted upon any premises owned, leased, or
occupied by any Grantor. The Collateral Agent and any such agent or contractor,
in conjunction with any such sale, may augment the Inventory with other goods
(all of which other goods shall remain the sole property of the Collateral Agent
or such agent or contractor). Any amounts realized from the sale of such goods
which constitute augmentations to the Inventory (net of an allocable share of
the costs and expenses incurred in their disposition) shall be the sole property
of the Collateral Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein. Each purchaser at any such going out of business sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor.
(e) With or without legal process and with or without prior notice or demand for
performance, the Collateral Agent may enter upon, occupy, and use any premises
owned or occupied by each Grantor, and may exclude the Grantors from such
premises or portion thereof as may have been so entered upon, occupied, or used
by the Collateral Agent. The Collateral Agent shall not be required to remove
any of the Collateral from any such premises upon the Collateral Agent’s taking
possession thereof, and may render any Collateral unusable to the Grantors. In
no event shall the Collateral Agent be liable to any Grantor for use or
occupancy by the Collateral Agent of any premises pursuant to this Section 6.01,
nor for any charge (such as wages for the Grantors’ employees and utilities)
incurred in connection with the Collateral Agent’s exercise of the Collateral
Agent’s Rights and Remedies (as defined herein) hereunder, other than for direct
or actual damages resulting from the gross negligence or willful misconduct of
the Collateral Agent as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

 

-18-



--------------------------------------------------------------------------------



 



(f) The Collateral Agent may require any Grantor to assemble the Collateral and
make it available to the Collateral Agent at such Grantor’s sole risk and
expense at a place or places which are reasonably convenient to both the
Collateral Agent and such Grantor.
(g) The Collateral Agent may require any Grantor to name the Collateral Agent as
consignee on any Documents and to furnish the Collateral Agent with control over
any such Documents.
(h) Each Grantor agrees that the Collateral Agent shall have the right, subject
to applicable Law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. Each purchaser at any
such sale shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor.
(i) Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Collateral Agent shall provide the Grantors such advance notice as may be
practicable under the circumstances), the Collateral Agent shall give the
Grantors at least ten (10) days’ prior written notice, by authenticated record,
of the date, time and place of any proposed public sale, and of the date after
which any private sale or other disposition of the Collateral may be made. Each
Grantor agrees that such written notice shall satisfy all requirements for
notice to such Grantor which are imposed under the UCC or other applicable Law
with respect to the exercise of the Collateral Agent’s Rights and Remedies upon
default. The Collateral Agent shall not be obligated to make any sale or other
disposition of any Collateral if it shall determine not to do so, regardless of
the fact that notice of sale or other disposition of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.
(j) Any public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice of such sale. At any sale or other disposition, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. If any of the Collateral is sold, leased, or otherwise disposed of by
the Collateral Agent on credit, the Secured Obligations shall not be deemed to
have been reduced as a result thereof unless and until payment in full is
received thereon by the Collateral Agent. In the event that the purchaser fails
to pay for the Collateral, the Collateral Agent may resell the Collateral and
apply the proceeds from such resale in accordance with the terms of Section 6.02
of this Agreement.

 

-19-



--------------------------------------------------------------------------------



 



(k) At any public (or, to the extent permitted by applicable Law, private) sale
made pursuant to this Section 6.01, the Collateral Agent or any other Credit
Party may bid for or purchase, free (to the extent permitted by applicable Law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor, the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to the
Collateral Agent or such other Credit Party from any Grantor on account of the
Secured Obligations as a credit against the purchase price, and the Collateral
Agent or such other Credit Party may, upon compliance with the terms of sale,
hold, retain and dispose of such property without further accountability to any
Grantor therefor.
(l) For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof. The Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations indefeasibly paid in full.
(m) As an alternative to exercising the power of sale herein conferred upon it,
the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.
(n) To the extent permitted by applicable Law, each Grantor hereby waives all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.
SECTION 6.02 Application of Proceeds. After the occurrence and during the
continuance of an Event of Default and acceleration of the Secured Obligations,
the Collateral Agent shall apply the proceeds of any collection or sale of the
Collateral, as well as any Collateral consisting of cash, or any Collateral
granted under any other of the Collateral Documents, in accordance with
Section 8.03 of the Credit Agreement.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale or other disposition of the Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or by the officer making the sale or other disposition shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
or otherwise disposed of and such purchaser or purchasers shall not be obligated
to see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

-20-



--------------------------------------------------------------------------------



 



ARTICLE 7
Perfection of Security Interest
SECTION 7.01 Perfection by Filing. This Agreement constitutes an authenticated
record, and each Grantor hereby authorizes the Collateral Agent, pursuant to the
provisions of Section 2.01 and Section 5.02, to file one or more Financing
Statements or continuation statements, and amendments thereto, relative to all
or any part of the Collateral, in such filing offices as the Collateral Agent
shall reasonably deem appropriate, and the Grantors shall pay the Collateral
Agent’s reasonable costs and expenses incurred in connection therewith.
SECTION 7.02 Other Perfection, Etc. Each Grantor shall at any time and from time
to time take such steps as the Collateral Agent may reasonably request for the
Collateral Agent (a) to obtain an acknowledgment, in form and substance
reasonably satisfactory to the Collateral Agent, of any bailee having possession
of any of the Collateral that the bailee holds such Collateral for the
Collateral Agent, (b) to obtain Control of any Investment Property, Deposit
Accounts (subject, in the case of Deposit Accounts, to Section 6.13 of the
Credit Agreement), Letter-of-Credit Rights or Electronic Chattel Paper, with any
agreements establishing Control to be in form and substance reasonably
satisfactory to the Collateral Agent, and (c) otherwise to insure the continued
perfection of the Collateral Agent’s security interest in any of the Collateral
with the priority described in Section 3.03 and of the preservation of its
rights therein.
SECTION 7.03 Savings Clause. Nothing contained in this Article 7 shall be
construed to narrow the scope of the Collateral Agent’s Security Interest in any
of the Collateral or the perfection or priority thereof or to impair or
otherwise limit any of the Collateral Agent’s Rights and Remedies hereunder
except (and then only to the extent) as mandated by the UCC.
ARTICLE 8
Miscellaneous
SECTION 8.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.
SECTION 8.02 Grant of Non-Exclusive License. Without limiting the provisions of
Section 6.01 hereof or any other rights of the Collateral Agent as the holder of
a Lien on any IP Collateral (as defined in the Intellectual Property Security
Agreement), each Grantor hereby grants to the Collateral Agent, and the
representatives and independent contractors of the Collateral Agent, a royalty
free, non-exclusive, irrevocable license, to use, apply, and affix any
trademark, trade name, logo, or the like in which any Grantor now or hereafter
has rights, subject to such restrictions to which such Grantor is subject under
applicable Law or contract, such license to be effective upon the Collateral
Agent’s exercise of the Collateral Agent’s Rights and Remedies hereunder
including, without limitation, in connection with any completion of the
manufacture of Inventory or any sale or other disposition of Inventory. The
license granted in this Section 8.02 shall remain in full force and effect
throughout the term of this Agreement, notwithstanding the release of any
Grantor hereunder.

 

-21-



--------------------------------------------------------------------------------



 



SECTION 8.03 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from the Guaranty or any other guarantee, securing or guaranteeing all
or any of the Secured Obligations, or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement.
SECTION 8.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by each Grantor herein and in any other Loan Document and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Credit Parties and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and the issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Collateral Agent, the L/C Issuer or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect unless terminated in accordance with
Section 8.14 hereof.
SECTION 8.05 Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party, and all
covenants, promises and agreements by or on behalf of each Grantor that are
contained in this Agreement shall bind and inure to the benefit of each Grantor
and its respective successors and permitted assigns. This Agreement shall be
binding upon each Grantor and the Collateral Agent and their respective
successors and permitted assigns, and shall inure to the benefit of each
Grantor, the Collateral Agent and the other Credit Parties and their respective
successors and permitted assigns, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such attempted assignment or transfer shall be void)
except as expressly permitted by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

 

-22-



--------------------------------------------------------------------------------



 



SECTION 8.06 Collateral Agent’s Fees and Expenses; Indemnification.
(a) Without limiting or duplicating any of their obligations under the Credit
Agreement, the Guaranty or the other Loan Documents, the Grantors jointly and
severally agree to pay all reasonable out-of-pocket expenses incurred by the
Collateral Agent, including the reasonable fees, charges and disbursements of
any counsel and any outside consultants for the Collateral Agent, in connection
with (i) the administration of this Agreement, (ii) the custody or preservation
of, or the sale of, collection from or other realization upon any of the
Collateral, (iii) the exercise, enforcement or protection of any of the
Collateral Agent’s Rights and Remedies hereunder or (iv) the failure of any
Grantor to perform or observe any of the provisions hereof.
(b) Without limiting or duplicating any of their indemnification obligations
under the Credit Agreement, the Guaranty or the other Loan Documents, the
Grantors shall jointly and severally indemnify the Collateral Agent (or any
sub-agent thereof), each other Credit Party and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, settlement payments, costs and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Grantor arising out of, in connection with, or as a result of, (i) the execution
or delivery of this Agreement, the Credit Agreement, the Guaranty, any other
Loan Document or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Collateral Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement, the
Credit Agreement and the other Loan Documents, or (ii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Grantor, or any of the Grantors’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Grantor against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Grantor has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. In
connection with any indemnified claim hereunder, the Indemnitee shall be
entitled to select its own counsel and the Grantors shall promptly pay the
reasonable fees and expenses of such counsel.

 

-23-



--------------------------------------------------------------------------------



 



(c) To the fullest extent permitted by applicable Law, no Grantor shall assert,
and each Grantor hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, the Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, or the transactions contemplated
hereby or thereby. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement, the Credit Agreement or the other Loan Documents
or the transactions contemplated hereby or thereby other than for direct or
actual damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(d) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. All amounts due
under this Section 8.06 shall be payable not later than ten (10) Business Days
after demand therefor.
(e) The agreements in this Section 8.06 shall survive the resignation of the
Collateral Agent, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Secured Obligations.
SECTION 8.07 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 8.08 Waivers; Amendment.
(a) The rights, remedies, powers, privileges, and discretions of the Collateral
Agent hereunder (herein, the “Collateral Agent’s Rights and Remedies”) shall be
cumulative and not exclusive of any rights or remedies which it would otherwise
have. No delay or omission by the Collateral Agent in exercising or enforcing
any of the Collateral Agent’s Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Collateral Agent of any Event of
Default or of any default under any other agreement shall operate as a waiver of
any other Event of Default or of any other default hereunder or under any other
agreement. No single or partial exercise of any of the Collateral Agent’s Rights
or Remedies, and no express or implied agreement or transaction of whatever
nature entered into between the Collateral Agent and any

 

-24-



--------------------------------------------------------------------------------



 



Person, at any time, shall preclude the other or further exercise of the
Collateral Agent’s Rights and Remedies. No waiver by the Collateral Agent of any
of the Collateral Agent’s Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing
waiver. The Collateral Agent’s Rights and Remedies may be exercised at such time
or times and in such order of preference as the Collateral Agent may determine.
The Collateral Agent’s Rights and Remedies may be exercised without resort or
regard to any other source of satisfaction of the Secured Obligations. No waiver
of any provisions of this Agreement or any other Loan Document or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph 0 below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Grantor in any case shall entitle such
Grantor or any other Grantor to any other or further notice or demand in similar
or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Collateral Agent and the Grantor or Grantors with respect to whom such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 10.01 of the Credit Agreement.
SECTION 8.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.09.
SECTION 8.10 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 8.11 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

-25-



--------------------------------------------------------------------------------



 



SECTION 8.12 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION 8.13 Jurisdiction; Waiver of Venue; Consent to Service of Process.
(a) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE COLLATERAL AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY OF THE GRANTORS OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

-26-



--------------------------------------------------------------------------------



 



(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN 0. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
SECTION 8.14 Termination; Release of Collateral.
(a) Any Lien upon any Collateral will be released automatically if the
Collateral constitutes property being sold, transferred or disposed of in a
Permitted Disposition upon receipt by the Collateral Agent of the Net Proceeds
thereof to the extent required by the Credit Agreement (and if not so required,
upon receipt thereof by the applicable Grantor). Upon at least two (2) Business
Days prior written request by the Grantors, the Collateral Agent shall execute
such documents as may be necessary to evidence the release of the Liens upon any
Collateral described in this Section 8.14; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in its reasonable opinion, would, under applicable Law, expose the
Collateral Agent to liability or create any obligation or entail any adverse
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Grantor in respect of) all interests retained by any
Grantor, including, without limitation, the Proceeds of any sale, all of which
shall continue to constitute part of the Collateral.
(b) Except for those provisions which expressly survive the termination thereof,
this Agreement and the Security Interest granted herein shall terminate when
(i) the Aggregate Commitments have expired or been terminated, (ii) all of the
Secured Obligations (other than contingent indemnification obligations for which
no claim has been asserted and any Other Liabilities which are not by their
terms then due and payable provided that the Agents shall have received such
indemnities and collateral security as they shall have required in accordance
with the terms of Section 10.11 of the Credit Agreement) have been indefeasibly
paid in full in cash, (iii) all L/C Obligations have been reduced to zero (or
fully Cash Collateralized or supported by another letter of credit in a manner
reasonably satisfactory to the L/C Issuer and the Administrative Agent), and
(iv) the Administrative Agent has no further obligation to endeavor to cause the
L/C Issuer to issue Letters of Credit under the Credit Agreement, at which time
the Collateral Agent shall execute and deliver to the Grantors, at the Grantors’
expense, all UCC termination statements, releases and similar documents that the
Grantors shall reasonably request to evidence such termination; provided,
however, that the Credit Agreement, this Agreement, and the Security Interest
granted herein shall be reinstated if at any time payment, or any part thereof,
of any Secured Obligation is rescinded or must otherwise be restored by any
Credit Party upon the bankruptcy or reorganization of any Grantor. Any execution
and delivery of termination statements, releases or other documents pursuant to
this Section 8.14 shall be without recourse to, or warranty by, the Collateral
Agent or any other Credit Party.

 

-27-



--------------------------------------------------------------------------------



 



SECTION 8.15 Conflict. In the event of a conflict between this Agreement and the
Pledge Agreement, the terms of the Pledge Agreement shall control with respect
to the Pledged Collateral (as defined in the Pledge Agreement) and the terms of
this Agreement shall control with respect to all other Collateral. In the event
of a conflict between this Agreement and the Intellectual Property Security
Agreement, the terms of the Intellectual Property Security Agreement shall
control with respect to the IP Collateral (as defined in the Intellectual
Property Security Agreement) and the terms of this Agreement shall control with
respect to all other Collateral.
[SIGNATURE PAGES FOLLOW]

 

-28-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

          GRANTORS: Borrower:

A.C. MOORE INCORPORATED
      By:   /s/ Rodney B. Schriver         Name:   Rodney B. Schriver       
Title:   Vice President        Guarantors:

A.C. MOORE ARTS & CRAFTS, INC.
      By:   /s/ Rodney B. Schriver         Name:   Rodney B. Schriver       
Title:   Vice President        MOORESTOWN FINANCE, INC.
      By:   /s/ Rodney B. Schriver         Name:   Rodney B. Schriver       
Title:   Vice President        BLACKWOOD ASSETS, INC.
      By:   /s/ Rodney B. Schriver         Name:   Rodney B. Schriver       
Title:   Vice President   

Signature Page to Security Agreement

 

 



--------------------------------------------------------------------------------



 



          COLLATERAL AGENT: WELLS FARGO RETAIL FINANCE, LLC
      By:   /s/ Cory Loftus         Name:   Cory Loftus        Title:   Vice
President   

Signature Page to Security Agreement

 

 